
	

116 SRES 335 ATS: Instructing the managers on the part of the Senate on the bill S. 1790 (116th Congress) to insist upon the members of the conference to include the provisions contained in section 2906 of the Senate bill (relating to replenishment of certain military construction funds).
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 335
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2019
			Ms. McSally submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Instructing the managers on the part of the Senate on the bill S. 1790 (116th Congress) to insist
			 upon the members of the conference to include the provisions contained in
			 section 2906 of the Senate bill (relating to replenishment of certain
			 military construction funds).
	
	
 That the managers on the part of the Senate at the conference on the disagreeing votes of the two Houses on the House amendment to the bill S. 1790 be instructed to insist upon the provisions contained in section 2906 of the Senate bill (relating to replenishment of certain military construction funds).
		
